CONCURRING OPINION BY
DANIELS, J.:
¶ 1 Both the intent of the recently proposed Amendment to Pa.R.A.P.1925 by the Supreme Court of Pennsylvania, and our resolution of the instant matter are in total consonance with the decision of the Supreme Court of the United States in Smith v. Robbins, 528 U.S. 259 120 S.Ct. 746, 145 L.Ed.2d 756 wherein it is held that it is not obligatory on the part of the States to strictly adhere to the Anders procedure, so long as some “prophylactic framework” is employed by the States to erect “safeguards” to protect the rights of prisoners seeking to secure post-conviction relief. Thus, the scope and breadth of the Anders decision, as it affects the procedures employed by individual States in protecting the rights of prisoners, is not exclusive under the Smith v. Robbins doctrine.
¶2 Consequently, the procedures employed by defendant’s appellate counsel in the instant Appeal present an acceptable model, which may be followed by appellate defense counsel when involved in Anders-like situations in the future.
¶ 3 In all other aspects, I join in the cogent reasoning of the majority Opinion.